The defendant in this suit has appealed from an ex parte order of court, ordering a notary public and two expert *Page 620 
appraisers appointed by the court, to make an appraisement of certain real estate, of which the plaintiff claims joint ownership with the defendant, and sues for a partition. The plaintiff has moved to dismiss the appeal on the ground that the order appealed from is only an interlocutory order and cannot cause irreparable injury. That being the character of the order appealed from, the appeal must be dismissed; for there is no right of appeal from an interlocutory order if it cannot cause irreparable injury.
The appeal is dismissed at appellant's cost.